UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4089


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JEROME NICHOLAS WHITESIDE,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Henry M. Herlong, Jr., Senior District Judge. (7:18-cr-00769-HMH-1)


Submitted: March 24, 2022                                         Decided: March 28, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Lora C. Blanchard, Assistant Federal Public Defender, Greenville, South Carolina,
Kimberly Harvey Albro, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Columbia,
South Carolina, for Appellant. Maxwell B. Cauthen, III, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jerome Nicholas Whiteside appeals the sentence imposed following his guilty plea

to possession of a firearm as a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2). Whiteside moves for summary disposition of his appeal, arguing that his

sentence should be vacated and the case remanded for resentencing because the district

court did not orally pronounce at sentencing the 13 “standard” conditions of supervised

release included in the written judgment. We review this claim de novo. United States v.

Rogers, 961 F.3d 291, 296 (4th Cir. 2020). After reviewing the record, we conclude that

the district court erred by excluding these discretionary conditions from its oral

pronouncement of the sentence. See id. at 296, 299-300. And as we have recently clarified,

the appropriate remedy for this error is to vacate the sentence and remand for a full

resentencing. United States v. Singletary, 984 F.3d 341, 346-47 & n.4 (4th Cir. 2021).

      Accordingly, we grant Whiteside’s motion, vacate the sentence, and remand for

resentencing. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                           VACATED AND REMANDED




                                            2